Name: Commission Regulation (EEC) No 1520/89 of 31 May 1989 amending for the fifth time Regulation (EEC) No 2310/88 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 148/56 Official Journal of the European Communities 1 . 6 . 89 COMMISSION REGULATION (EEC) No 1520/89 of 31 May 1989 amending for the fifth time Regulation (EEC) No 2310/88 fixing countervailing charges on seeds (EEC) No 1665/72 (*), as amended by Regulation (EEC) No 2811 /86 (% requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1239/89 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 2310/88 (3), as last amended by Regulation (EEC) No 1098/89 (4), fixed countervailing charges on seeds in respect of a certain type of hybrid maize and sorghum for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2310/88 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 June 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 246, 5. 11 . 1971 , p. 1 . (2) OJ No L 128, 11 . 5 . 1989, p. 35. (3) OJ No L 201 , 27. 7 . 1988 , p. 77. (4) OJ No L 116, 28 . 4. 1989, p. 21 . 0 OJ No L 175, 2, 8 . 1972, p . 49 . (f) OJ No L 260, 12. 9 . 1986, p . 8 . 1 . 6 . 89 Official journal of the European Communities No L 148/57 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CN code Amount of countervailing charge (') Country of origin (2) 100510 11 2,9 512 \ 9,3 048 13,8 404 14,5 064 \ 41,4 400 41,4 1 100510 13 16,7 062 21,0 068 26,2 064 35,5 066 35,5 2 100510 15 14,1 404 24,1 048 38,0 066 107,4 390 107,4 3 (') The countervailing charge may not exceed 4 % of the customs value. In the case of Spain and Portugal it may not exceed the rate obtained by alignment on the CCT in accordance with the timetable specified in the Act of Accession. (2) Origin identification : 1 Other countries with the exception of Romania and Austria 2 Other countries with the exception of Canada, Chile, Japan, Austria, Argentina, the United States and Yugoslavia 3 Other countries with the exception of Bulgaria, Austria, Hungary, the United States, Chile and Argentina 048 Yugoslavia 062 Czechoslovakia 064 Hungary 066 Romania 068 Bulgaria 390 South Africa 400 the United States 404 Canada 512 Chile.